       Case 7:10-cv-01136-NSR-LMS Document 196 Filed 08/28/20 Page 1 of 2




Jeffrey Salt,
723 East Lisonbee Ave.
Salt Lake City, Utah 84106
Phone: (801) 485-2550
Email: jeffsalt44@gmail.com
Non party to action
Pro se

                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 WATERKEEPER ALLIANCE, INC.,

      Plaintiff,

 v.

 SPIRIT OF UTAH WILDERNESS, INC.,                NOTICE OF APPEAL
 d/b/a/ GREAT SALT LAKEKEEPER, or
 GREAT SALT LAKEKEEPERS,

      Defendant.                              Case #: 10-cv-1136 (NSR)
                                              Judge: Honorable Nelson S. Román

 SPIRIT OF UTAH WILDERNESS, INC.,
 d/b/a/ GREAT SALT LAKEKEEPER, or
 GREAT SALT LAKEKEEPERS,

      Counterclaimant,

 v.

 WATERKEEPER ALLIANCE, INC.,

      Counterdefendant.
     Case 7:10-cv-01136-NSR-LMS Document 196 Filed 08/28/20 Page 2 of 2




                                    NOTICE OF APPEAL

       Notice is hereby given that Jeffrey Salt, an individual and non party to the above

captioned matter, but the subject of an Order issued by the Court, appeals to the United States

Court of Appeals, Second Circuit, the Order of the Court, ECF 194, issued on July 29, 2020.



       DATED this 27th day of August, 2020.



                                                                    /s/ Jeffrey Salt

                                                            Jeffrey Salt
                                                            723 East Lisonbee Ave.
                                                            Salt Lake City, UT 84106
                                                            Phone: (801) 485-2550
                                                            Email: jeffsalt44@gmail.com




                                                2
